791 A.2d 129 (2002)
368 Md. 1
The ORTHODOX JEWISH COUNCIL OF BALTIMORE, INC. et al.
v.
Barry Ephraim ABRAMSON et ux.
No. 118, Sept. Term, 2001.
Court of Appeals of Maryland.
February 8, 2002.
Elizabeth Sarah Gere (Ross, Dixon & Bell), of Washington, D.C., for Petitioners.
Thomas A. Bowden (Kollman & Saucier, P.A.), of Baltimore, for Respondents.
Submitted to BELL, C.J., and ELDRIDGE, RAKER, WILNER, CATHELL, HARRELL and BATTAGLIA, JJ.

ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above-captioned case, it is this 8th day of February, 2002,
ORDERED, by the Court of Appeals of Maryland, that the appeal be, and it is hereby, dismissed. See Dennis v. Folkenberg, 354 Md. 412, 731 A.2d 883 (1999); Samuels v. Tschechtelin, 353 Md. 508, 727 A.2d 929 (1999); Shoemaker v. Smith, 353 Md. 143, 725 A.2d 549 (1999); Bunting v. State, 312 Md. 472, 540 A.2d 805 (1988). Costs to be paid by petitioners.